PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $700.00 as she fulfilled the educational requirements for a salary increase, but was not granted the increase. Claimant earned her Masters Degree plus fifteen hours in August 1988, but did not receive the commensurate salary for the pay period of September 15, 1988 through December 15, 1988. The paperwork for the salary increase was not processed in the proper fiscal year; therefore, claimant's salary was not increased.
The respondent admits the validity of the claim and that claimant is owed the sum of $666.87. Respondent also states that there were sufficient funds in the appropriate fiscal year with which claimant could have been paid.
In view of the foregoing and the fact the claimant agrees to accept $666.87 as full settlement of this claim, the Court makes an award in the amount of $666.87.
*10Award of $666.87.